El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Nos corresponde determinar cuándo comienza a trans-currir el término prescriptivo para acudir al foro judicial tras haberse interpuesto una solicitud de reconsideración en torno a la determinación de la Unidad Antidiscrimen del Departamento del Trabajo y Recursos Humanos sobre una causa de acción de discrimen laboral.
I
En el 2007, el Sr. Pablo Meléndez Rivera acudió a la Unidad Antidiscrimen (Unidad Antidiscrimen) del Depar-tamento del Trabajo y Recursos Humanos (Departamento) para reclamar que la Corporación del Fondo del Seguro del Estado (CFSE) lo discriminó por razón de edad. Específica-mente, sostuvo que el Director de Area de Asuntos Actua-riales lo llamó “viejo” y realizó una serie de vejámenes e injusticias, despojándolo de funciones y evaluándolo por debajo de sus ejecutorias. Alegó que ese patrón de hostiga-miento le afectó en su desempeño, por lo que no fue acree-dor de aumentos salariales. A su vez, solicitó que los cargos se atendieran tanto por la Equal Employment Opportunity Commission (EEOC) como por el foro local.(1)
*304Luego de los trámites correspondientes, el 4 de diciem-bre de 2008, la Unidad Antidiscrimen le notificó al señor Meléndez Rivera una determinación de “no causa probable” de discrimen por edad en el empleo. En ésta le advirtió de su derecho a solicitar reconsideración ante el Secretario del Departamento del Trabajo y Recursos Humanos (Secretario). Oportunamente, el señor Meléndez Rivera so-licitó reconsideración y señaló que la determinación de “no causa probable” no consideró la prueba documental y tes-tifical ofrecida.
El 18 de mayo de 2010, el Secretario declaró “ha lugar” la solicitud de reconsideración y remitió el caso al proceso correspondiente ante el Negociado de Asuntos Legales (Negociado).
A raíz de ello, el 19 de mayo de 2011, el Negociado pre-sentó una Querella (Primera Querella) ante el Tribunal de Primera Instancia, para reclamar que hubo actuaciones discriminatorias contra el señor Meléndez Rivera que pro-vocaron que no fuera acreedor de un aumento salarial, así como daños y angustias mentales. Empero, al no diligen-ciarse el emplazamiento en el término correspondiente, la Primera Querella presentada fue desestimada sin perjuicio mediante Sentencia emitida el 16 de noviembre de 2011, archivada en autos el 5 de diciembre de 2011.
Subsiguientemente, el 20 de abril de 2012, el Negociado acudió ante el foro primario mediante Querella (Segunda Querella) contra la CFSE y alegó discrimen por razón de edad. Por su parte, la CFSE negó haber discriminado y solicitó la desestimación de la Segunda Querella.
En lo pertinente, la CFSE alegó que los reclamos esta-ban prescritos. Adujo que los procesos de reconsideración de la determinación tomada por la Unidad Antidiscrimen no suspenden o congelan los términos para presentar una reclamación por discrimen. Por ello, sostuvo que los térmi-nos para ejercer cualquier reclamación comenzaron a transcurrir desde la determinación original de “no causa *305probable” de la Unidad Antidiscrimen emitida el 4 de diciembre de 2008. Por otra parte, el señor Meléndez Rivera se opuso a la solicitud de desestimación al señalar que su acción no estaba prescrita, debido a que el término se man-tuvo en suspenso, mientras el Secretario atendió la solici-tud de reconsideración y fue interrumpido posteriormente con la presentación de la Primera Querella instada el 19 de mayo de 2011. Así las cosas, la CFSE insistió que la causa estaba prescrita porque, aún según ese supuesto, la Pri-mera Querella fue presentada un día tarde.
Analizadas las posturas de las partes, el 13 de noviem-bre de 2013, el Tribunal de Primera Instancia declaró “no ha lugar” la solicitud de desestimación presentada por la CFSE. Inconforme, la CFSE acudió ante el Tribunal de Apelaciones para alegar que erró el Tribunal de Primera Instancia al no desestimar la Segunda Querella presen-tada por el señor Meléndez Rivera.
El Tribunal de Apelaciones emitió una Sentencia revo-catoria el 25 de junio de 2014. Al así proceder, el foro ape-lativo intermedio determinó que, siendo la Unidad Antidis-crimen la responsable de administrar e investigar querellas, el proceso ante ésta culminó con la notificación del Secretario de su determinación de reconsiderar y remi-tir al Negociado para los trámites ulteriores. A partir de ese momento, entendió que comenzó a transcurrir el tér-mino para presentar la causa de acción por discrimen. Por lo tanto, el Tribunal de Apelaciones concluyó que la Pri-mera Querella fue presentada un día tarde, porque no tuvo el efecto de interrumpir el término para instar la Segunda Querella.
En consecuencia, el señor Meléndez Rivera acude ante este Tribunal y señala que erró el foro apelativo intermedio al concluir que el término prescriptivo para instar la causa de acción por discrimen se reinició a partir de que el Secre-tario acogió la moción de reconsideración. En síntesis, plantea que la determinación del Secretario no finalizó el proceso ante la agencia, ya que éste fue referido al *306Negociado. Por otra parte, la CFSE se opuso a la expedi-ción del recurso presentado por entender que el término prescriptivo comenzó a decursar con la notificación del Se-cretario, que declaró “ha lugar” la solicitud de reconsidera-ción y refirió el asunto al trámite correspondiente.
Mediante la Resolución emitida el 12 de diciembre de 2014, expedimos el recurso ante nuestra consideración. Posteriormente, las partes nos solicitaron acoger como ale-gatos los escritos presentados ante este Tribunal. Así pro-cedimos, por lo que nos corresponde atender en los méritos esta controversia.
HH ⅜—i
En Puerto Rico, la Constitución prohíbe el dis-crimen por motivo de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas. Art. II, Sec. 1, Const. PR, LPRA, Tomo 1. Por su parte, en el ámbito labo-ral, la Ley Núm. 100 de 30 de junio de 1959, según enmen-dada (Ley Núm. 100), 29 LPRA see. 146 et seq., regula lo concerniente al discrimen por razón de edad en el empleo, de tal forma que se ofrezca una protección eficaz a los trabajadores. Suárez Ruiz v. Figueroa Colón, 145 DPR 142, 148 (1998). Específicamente, el Art. 2A de la Ley Núm. 100 impone responsabilidad civil a todo patrono que discrimine contra una persona por razón de edad, raza, color, sexo, origen social o nacional, condición social, afiliación política, ideas políticas o religiosas, entre otras. 29 LPRA see. 147.
Con el propósito de implantar la política pública para erradicar el discrimen en el empleo, se facultó al Se-cretario —a iniciativa propia o mediante querella presen-tada— a realizar aquellas investigaciones e inspecciones que considere convenientes y necesarias. 29 LPRA see. 150. En este ejercicio se crea un procedimiento informal en el Departamento ante la Unidad Antidiscrimen, la cual cons-*307tituye la entidad encargada de investigar los reclamos de los empleados contra los patronos por alegado discrimen. Asimismo, el 21 de noviembre de 2000 se adoptó el Regla-mento Núm. 6236, Reglamento General de la Unidad An-tidiscrimen del Departamento del Trabajo y Recursos Hu-manos (Reglamento). No obstante, la Ley Núm. 100 no impone el requisito de agotar el proceso ante la Unidad Antidiscrimen previo a instar una acción judicial; es decir, el empleado puede optar por acudir directamente al tribunal para vindicar sus derechos. Matos Motero v. Roche Products, Inc., 132 DPR 470, 476 (1993).
El procedimiento ante la Unidad Antidiscrimen no cons-tituye un procedimiento adjudicativo, sino investigativo y conciliador dirigido a determinar si procede dar acceso a la reclamación por discrimen ante los tribunales. No se trata de un procedimiento en el cual se adjudica de manera de-finitiva si hubo o no el alegado discrimen. Véase el Informe de la Comisión de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. de la C. 1199 de 19 de marzo de 1991, 5ta Sesión Ordinaria, lima Asamblea Legislativa, pág. 3. Véanse, además: Asoc. Alcaldes v. Contralor, 176 DPR 150 (2009); Maldonado v. Russe, 153 DPR 342, 355 (2001). El Secretario tampoco goza de la facultad para adjudicar propiamente los derechos y las obligaciones de los empleados y patronos implicados en casos de su-puesto discrimen. Éste, no obstante, posee la autoridad para presentar la demanda en representación de los obre-ros afectados, a iniciativa propia o a instancia de parte. 29 LPRAsec. 149.
En consecuencia, la Unidad Antidiscrimen se limita a dilucidar la posibilidad de una causa de acción por discrimen. Este proceso comienza con la presentación de una querella instada por cualquier persona que entienda o tenga conocimiento personal sobre actuaciones discrimina-torias de un patrono contra uno o varios trabajadores o de uno o varios aspirantes a empleo. Una vez presentada, un *308representante de la Unidad Antidiscrimen recibe la quere-lla e información básica para determinar si el Departa-mento tiene la facultad para intervenir y orientar al traba-jador; además, se notifica al patrono querellado. Al así actuar, considera que: (1) la controversia sea relacionada al trabajo; (2) el querellado sea patrono de acuerdo con la Ley Núm. 100; (3) la controversia surja por algún discrimen por raza o color, origen o condición social, religión, sexo, edad, ideas políticas, afiliación política, matrimonio, origen nacional o impedimento físico o mental; (4) la reclamación haya sido presentada en el término prescriptivo, y si (5) el perjudicado tiene interés en cooperar con la investigación. Una vez formulada la querella, ésta no podrá ser retirada o desistida por el querellante sin la autorización escrita y previa del Secretario. Véase el Art. 5 del Reglamento. Em-pero, éste puede incoar una acción independiente ante los tribunales si así lo notifica a la Unidad Antidiscrimen y el Secretario lo autoriza, en cuyo caso se dan por terminados los procedimientos mediante el cierre administrativo del caso sin perjuicio de la facultad que el Secretario ostenta para intervenir en el pleito. Véanse los Arts. 5 y 6 del Reglamento.
Durante el proceso de investigación, la Unidad Antidis-crimen realiza un descubrimiento de prueba y promueve la solución alterna y conciliación de los conflictos. Sin embargo, de no llegarse a un acuerdo satisfactorio, la Unidad Antidiscrimen determina si existe la posibilidad de alguna práctica discriminatoria y notifica por correo a las partes, advirtiéndoles de su derecho a instar una acción judicial en el término de un año a partir de la notificación. Véanse los Arts. 8—11 del Reglamento. De razonar que la querella ca-rece de méritos, notifica un Aviso de Determinación de No Causa Probable de Discrimen. En cualquiera de estas ins-tancias, las partes tienen derecho a solicitar una reconsi-deración al Secretario, quien tendrá la facultad de modifi-car, confirmar o revocar en todo o en parte la acción de la *309Unidad Antidiscrimen. A estos efectos, el Secretario emite la decisión correspondiente y refiere a los procedimientos ulteriores mediante la orden apropiada. Véase Art. 12 del Reglamento.
1—I HH I—I
En lo atinente al asunto que nos ocupa, debemos repa-sar los efectos de la prescripción y las expresiones de este Tribunal relacionadas a las acciones al amparo de la Ley Núm. 100. Veamos.
La prescripción es una figura jurídica que regula el tiempo que posee una parte para reclamar y hacer valer un derecho frente a un deudor. Estos términos buscan el balance entre el tiempo que posee una persona para recla-mar un derecho y el hecho de que una causa de acción contra otra no tenga vida eterna. Véanse: Orraca López v. ELA, 192 DPR 31, 48-51 (2014); Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 372-373 (2012); Ortiz v. PR Telephone, 162 DPR 715, 733 (2004); Galib Frangle v. El Vocero de P.R., 138 DPR 560, 566 (1995); Colón Prieto v. Géigel, 115 DPR 232, 243 (1984). Los plazos prescriptivos responden a una política firme que persigue solucionar de forma expedita la resolución de las reclamaciones y casti-gar la inercia en tramitar un reclamo, por lo que la pres-cripción acarrea, de ordinario, la extinción de un derecho. 31 LPRA see. 5291.
En su origen, la Ley Núm. 100 no disponía de un término prescriptivo para presentar una acción ante los tribunales por actos de discrimen. No obstante, tal laguna fue suplida por este Tribunal al resolver Olmo v. Young & Rubicam ofP.R., Inc., 110 DPR 740, 745-748 (1981), donde se determinó que las reclamaciones al amparo de la Ley Núm. 100 tienen un término prescriptivo de un año. Como todo término prescriptivo, éste puede interrumpirse por su *310ejercicio ante los tribunales,(2) la reclamación extrajudicial del acreedor y por cualquier reconocimiento de deuda por parte del deudor. Art. 1873 del Código Civil, 31 LPRA see. 5303. Veánse, además: S.L.G. Serrano-Báez v. Foot Locker, 182 DPR 824, 831-834 (2011); Suárez Ruiz v. Figueroa Colón, 145 DPR 142, 150-152 (1998).
Debido a tal realidad, y en ausencia de una disposición estatutaria, este Tribunal, en Srio. del Trabajo v. F.H. Co., Inc., 116 DPR 823 (1986), analizó que el proceso seguido ante la Unidad Antidiscrimen constituye una reclamación extrajudicial cuyo efecto es el de interrumpir el término prescriptivo de un año. Razonamos que, como la ley faculta al Secretario a presentar querellas en favor de los trabaja-dores, sus acciones pueden interrumpir el periodo prescriptivo. Advertimos que resolver lo contrario sería ad-verso a la política pública del Estado para que los trabaja-dores acudan inicialmente ante el Departamento. Id., págs. 827-828.
Posterior a nuestras determinaciones, se aprobó la Ley Núm. 10-1991 (Ley Núm. 10) que enmendó la Ley Núm. 100. En particular, se incorporó lo resuelto en Olmo v. Young & Rubicam of P.R. Inc., supra, a los efectos de que el término prescriptivo para reclamaciones de discrimen es de un año. Asimismo, se integró y elaboró lo establecido por este Tribunal en Srio. del Trabajo v. F.H. Co., Inc., supra, por lo que se dispuso que se interrumpe el periodo pres-criptivo al notificarle la querella al patrono o querellado, siempre que ello se haga en el término fijado. A tales efec-tos, la Ley Núm. 10 establece como sigue:
Cuando se presente una querella por discrimen en el Depar-tamento del Trabajo y Recursos Humanos, el término pres-*311criptivo de un año para iniciar la acción judicial quedará inte-rrumpido al notificársele la querella al patrono o querellado, siempre y cuando que la notificación se efectúe dentro de dicho término prescriptivo. Dicho término prescriptivo quedará, ade-más, en suspenso o congelado mientras la querella se continúe tramitando en el Departamento del Trabajo y Recursos Huma-nos y no se haya notificado al querellado la determinación del Secretario de dicho Departamento sobre la reclamación. Si mientras se está tramitando la reclamación en el Departa-mento del Trabajo y Recursos Humanos, el querellante solicita que se le permita retirar la querella o manifiesta que no desea continuar con dicho trámite, el término prescriptivo antes alu-dido comenzará nuevamente a partir de la fecha en que el Secretario del Trabajo y Recursos Humanos notifique de su determinación a las partes. En los demás casos, el término prescriptivo se interrumpirá con la reclamación extrajudicial, con la radicación de la acción judicial correspondiente o por el reconocimiento de la deuda por parte del patrono o de su agente autorizado. (Énfasis suplido). 29 LPRA see. 150.
Tal enmienda a la Ley Núm. 100 evaluó la experiencia en el trámite y la disposición de las querellas que se pre-sentan ante la Unidad Antidiscrimen. Asimismo, consideró el hecho de que con los estatutos federales y el proceso ante la EEOC y sus agencias delegadas, se paralizan los térmi-nos para recurrir al tribunal. Véase el Informe de la Comi-sión de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. de la C. 1199 de 19 de marzo de 1991.
Conforme a tales preocupaciones, el estatuto estableció no tan solo la interrupción del término prescriptivo, sino su congelación o suspensión mientras se continúe tramitando la querella ante la Unidad Antidiscrimen, hasta que el Se-cretario notifique al patrono o querellado su determinación. Ello, con el fin de proteger al máximo la causa de acción de los querellantes que acuden ante ese organismo y evitar que en el trámite judicial posterior se invocara la prescripción como defensa. Véanse: el Informe de la Comisión de Trabajo, Asuntos del Veterano y Recursos Humanos del Senado de 9 de abril de 1991 en el P. del S. 978, 5ta Sesión Ordinaria, lima Asamblea Legislativa, págs. 2-3, y la Ponencia del *312Departamento del Trabajo y Recursos Humanos de 27 de febrero de 1991 con relación al P. del S. 978.
El cambio incorporado por la Ley Núm. 10 es significativo. Como es sabido, la interrupción del término prescriptivo puede ser de dos tipos. La doctrina distingue entre una interrupción de carácter instantáneo, lo que lla-mamos interrupción y una paralización de efectos más du-raderos, a lo que nos referimos como congelación. En aque-llas suspensiones que constituyen una interrupción del término prescriptivo se comienza a computar nuevamente desde el mismo momento en que fue paralizado. En aque-llas instancias en las que estamos ante una congelación, el periodo prescriptivo comienza a transcurrir hasta un mo-mento posterior. L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 138. Véanse: Maldonado v. Russe, 153 DPR 342, 354 esc. 5 (2001); Suárez Ruiz v. Figueroa Colón, 145 DPR 142, 150-151 (1998). La Ley Núm. 10 no tan solo incorporó la norma jurídica establecida en Srio. del Trabajo v. F.H. Co., Inc., supra, sino que expresamente concedió una garantía mayor cuando dispuso la congelación del término prescriptivo hasta que se culmine el trámite y se notifique la determi-nación del Secretario. 29 LPRA see. 150.
Posterior a ello, este Tribunal aplicó la norma legislada en Suárez v. The Bankers Club of P.R., Inc., 143 DPR 58 (1997). En ese entonces, expresamos que el término pres-criptivo queda suspendido por el interés en la protección de los obreros y la preservación de la paz industrial. En aque-lla ocasión, aunque no tuvimos la necesidad de adentrar-nos en los efectos de la reconsideración como ocurre en el caso ante nos, resolvimos que la acción judicial presentada fue interpuesta a tiempo porque el término prescriptivo quedó congelado por las acciones en la Unidad Antidiscri-men hasta que los querellados fueron notificados de la de-terminación tomada por el Secretario. Id., págs. 62-63.
Luego, al resolver Matos Motero v. Roche Products, Inc., *313supra, atendimos lo que sucede cuando se insta una que-rella ante la EEOC. Allí determinamos que la norma enun-ciada en Srio. del Trabajo v. F.H. Co., Inc., supra, aplica a las querellas presentadas ante la EEOC por la relación existente entre ésta y la Unidad Antidiscrimen. Así, expu-simos que el efecto práctico de presentar un cargo ante la EEOC equivale a instarlo ante la Unidad Antidiscrimen. Matos Motero v. Roche Products, Inc., supra, págs. 485-487. Además, recalcamos que la política pública, tanto en la esfera federal como en la local, es la de proveer mecanis-mos administrativos necesarios para hacer viable la conci-liación y resolución extrajudicial de los problemas laborales. Apuntamos que se debe considerar el hecho de que desde la presentación de la querella el patrono es cons-ciente y preparado para una posible acción judicial una vez finalicen los trámites, por lo que la espera no lo perjudica. Id., pág. 488. Como consecuencia, concluimos que el tér-mino prescriptivo de un año para presentar una demanda al amparo de la Ley Núm. 100, supra, “queda suspendido durante el procesamiento del cargo”. íd. En otras palabras, el término prescriptivo queda congelado o suspendido hasta que la Unidad Antidiscrimen culmine con la investi-gación, pues ni ésta ni el Secretario del Departamento go-zan de facultad para conceder algún remedio.
Tal norma fue reiterada en Suárez Ruiz v. Figueroa Colón, supra, págs. 151-152, en donde expresamos que el tér-mino comienza nuevamente a computarse al darse por ter-minados los procedimientos ante la Unidad Antidiscrimen. Recientemente, en S.L.G. Serrano-Báez v. Foot Locker, supra, recalcamos que “ese término prescriptivo estará sus-pendido, mientras la querella continúe su trámite en la Unidad Antidiscrimen y no se haya notificado la determi-nación del Secretario del Departamento del Trabajo y Recursos Humanos, sobre la reclamación”. íd., pág. 833.
A la luz de la jurisprudencia antes citada, debe *314quedar palmariamente establecido que el término pres-criptivo de un año para entablar una reclamación judicial por discrimen laboral se suspende o congela con la presen-tación de una querella ante la Unidad Antidiscrimen noti-ficada al patrono en el referido término fijado. El efecto que acarrea la referida congelación es que no comienza a trans-currir el término para acudir al foro judicial hasta un pe-riodo posterior. Claro está, lo expuesto no puede acarrear la congelación o suspensión del término prescriptivo al infinito. Como establecimos, la congelación de un término prescriptivo presupone que éste comenzará a correr en un momento posterior. Ante ello, la Ley Núm. 10 fijó expresa-mente el momento de partida para el reinicio del periodo prescriptivo para instar la acción judicial al disponer que estará supeditado a que el Secretario notifique su decisión. 29 LPRA see. 150. En aquellas instancias en las que existe una determinación de causa probable, se culmina el pro-ceso ante la Unidad Antidiscrimen con la notificación que hace el Secretario.
> HH
A pesar de ello, la controversia de autos suscita la inte-rrogante de si la norma expuesta se limitó a la determina-ción original de causa o no causa probable que emite la Unidad Antidiscrimen y no a aquellas instancias en las que se solicita al Secretario una reconsideración de esa de-terminación original. En consecuencia, las partes están discordes en cuanto al efecto que ello conlleva sobre el tér-mino prescriptivo para entablar la correspondiente acción judicial.
Por un lado, el señor Meléndez Rivera expone que el término prescriptivo se mantiene en suspenso o congelado por el referido del Secretario al Negociado de Asuntos Le-gales hasta que éste inste la acción judicial. Por su parte, la CFSE interpreta que el término comenzó desde la deter-*315minación original de “no causa” emitida por la Unidad An-tidiscrimen y, en la alternativa, desde que se emitió la de-terminación del Secretario declarando “con lugar” la solicitud de reconsideración presentada por el señor Me-léndez Rivera. Amalicemos.
Al examinar los fundamentos que promulgaron la apro-bación de la Ley Núm. 10, resalta el objetivo de proteger al máximo a las personas que son víctimas de actos de discri-men en el entorno laboral y la aspiración de atajar este tipo de situación de una forma conciliadora. De igual forma, se contempló la importancia de que el patrono que-rellado conozca que se ha interpuesto una reclamación en la Unidad Antidiscrimen en su contra, por alegado discri-men en el término prescriptivo para ello y la necesidad de que las últimas gestiones realizadas en la Unidad Antidis-crimen sean notificadas al patrono. Ello, pues de esta ma-nera se consideran “los intereses de ese trabajador que alega ha sido discriminado sino también a aquellos patro-nos que puedan ser víctimas de querellas y reclamaciones frívolas e infundadas”. Ponencia de la Asociación de Indus-triales de 5 de marzo de 1991 con relación al P. del S. 978, pág. 2. Esto, con el propósito de limitar el tiempo en el cual el patrono está sujeto a reclamaciones de discrimen y mi-nimizar la incertidumbre que ello acarrea. íd.
De lo discutido surge de forma diáfana que la Ley Núm. 10 dispone que el término prescriptivo de un año queda congelado mientras se continúen los trámites ante la Unidad Antidiscrimen y no se notifique la determinación del Secretario.(3) 29 LPRA see. 150. Como expusimos, el proceso ante la Unidad Antidiscrimen reconoce a las partes su derecho a solicitar una moción de reconsideración ante *316el Secretario e, incluso, le concede a éste la prerrogativa de ordenar motu proprio la revisión de esa determinación. De así proceder, el Secretario emite la decisión correspon-diente y refiere para los procedimientos ulteriores. Art. 12 del Reglamento.
Ciertamente, durante la dilucidación de la reconsidera-ción oportunamente presentada, los procesos ante la Uni-dad Antidiscrimen no han culminado como tampoco el Se-cretario ha notificado su decisión. El proceso termina cuando el Secretario determina si confirma, modifica o re-voca la determinación original de la Unidad Antidiscrimen. Por lo tanto, el periodo prescriptivo se mantiene suspen-dido o congelado de igual forma cuando existe una recon-sideración pendiente hasta tanto el Secretario no la atienda y notifique su decisión según lo dispuesto por la Ley Núm. 10. Ello, pues no es hasta ese momento que cul-minan los procedimientos ante la Unidad Antidiscrimen.
La norma expuesta custodia y salvaguarda al máximo la política pública en cuanto a erradicar el discrimen al permi-tir a un agraviado incoar y reparar mediante acción judicial tal vejamen. Asimismo, en nada afecta al patrono, quien desde la presentación de la querella conoce de la suspensión del término prescriptivo para acudir al tribunal por razón del proceso investigativo oportunamente presentado.
Como resultado, el término prescriptivo de una acción de discrimen laboral queda suspendido o congelado cuando se presenta oportunamente una querella en la Uni-dad Antidiscrimen del Departamento, hasta que se notifi-que la determinación del Secretario sobre la reconsidera-ción que le fuera presentada conforme al Reglamento. A partir de ese momento comienza a transcurrir el término prescriptivo de un año para instar el reclamo por el ale-gado discrimen.
*317V
Con el referido marco jurídico, nos corresponde diluci-dar si procedía la desestimación de la Segunda Querella presentada. Para ello, debemos recordar que procede apli-car rigurosamente el principio de que el examen de una solicitud de desestimación debe ser liberal a favor de la parte que reclama un derecho al tribunal. Como corolario, se consideran como ciertas las alegaciones presentadas en la demanda, para la cual slo se requiere una relación su-cinta y sencilla del derecho que se reclama. Accurate Sols, v. Heritage Enviromental, 193 DPR 423 (2015); Sánchez v. Aut. de los Puertos, 153 DPR 559, 569-570 (2001). Máxime cuando estamos ante una solicitud de desestimación de una acción fundada en un estatuto remedial a favor de la clase trabajadora que pretende castigar una conducta discriminatoria.
De los hechos ante nuestra consideración surge diáfana-mente que no existe controversia alguna que la querella presentada en la Unidad Antidiscrimen paralizó el término para instar una acción judicial por discrimen laboral. Así las cosas, el término comenzó a transcurrir desde que se notificó la determinación del Secretario de declarar “ha lu-gar” la solicitud de reconsideración presentada por el señor Meléndez Rivera y referir el asunto al Negociado para pre-sentar la acción judicial correspondiente. A partir de esa notificación, el señor Meléndez Rivera tenía un año para acudir al foro judicial.
Del expediente se desprende que la determinación del Secretario en cuanto a la solicitud de reconsideración fue emitida el 18 de mayo de 2010. Asimismo, resalta que el Negociado presentó su Primera Querella en el Tribunal de Primera Instancia el 19 de mayo de 2011, la cual fue des-estimada por falta de emplazamiento. Sin lugar a dudas, el señor Meléndez Rivera tenía un año para instar su re-*318clamo ante el Tribunal a partir de 18 de mayo de 2010. Habiéndose presentado la Primera Querella el 19 de mayo de 2011 ésta definitivamente fue presentada transcurrido por un día el periodo preseriptivo para entablar el reclamo por discrimen. Consiguientemente, la Primera Querella no interrumpió el término preseriptivo por un año, por lo que la Segunda Querella presentada el 20 de abril de 2012 de-finitivamente está prescrita.(4)
De acuerdo con esto, procedía la desestimación de la Se-gunda Querella presentada por ser un hecho cierto que la Primera Querella fue tardíamente presentada y no inte-rrumpió el término preseriptivo.

VI

Por los fundamentos esgrimidos, procede confirmar al Tribunal de Apelaciones.
El Juez Asociado Señor Feliberti Cintrón concurrió con el resultado sin opinión escrita.

 La Equal Employment Opportunity Commission (EEOC) y la Unidad Anti-discrimen poseen un Worksharing Agreement para ofrecer un procedimiento eficiente que minimize la duplicidad de los esfuerzos con el fin de alcanzar la consistencia máxima en las determinaciones relacionadas con casos de discrimen.


 Es importante recordar que basta con la presentación de la demanda para que se interrumpa el término prescriptivo. Véanse: Martínez v. Soc. de Gananciales, 145 DPR 93, 103 (1998); Suárez Ruiz v. Figueroa Colón, 145 DPR 142, 151 (1998); Durán Cepeda v. Morales Lebrón, 112 DPR 623, 625 (1982), y casos allí citados; Feliciano v. A.A.A., 93 DPR 655, 660 (1966).


 Nótese que en las instancias en las que la persona agraviada solicite retirar la querella o manifieste que no desea continuar con el trámite, la Ley Núm. 10 dispone que el término prescriptivo aludido comenzará nuevamente a partir de la fecha cuando el Secretario notifique “de su determinación a las partes”. 29 LPRA see. 150.


 Quaere si el Departamento actuó negligentemente al instar la acción trans-currido el término preseriptivo de un año.